Exhibit 10.2

 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of October 31,
2006 by and among (i) Michaels Stores, Inc., a Delaware corporation (the
“Company”), (ii) Bain Capital Partners, LLC (“Bain”), and (iii) Blackstone
Management Partners V LLC (“Blackstone” and together with Bain, the “Managers”).

 

RECITALS

 

WHEREAS, Bain Paste Mergerco, Inc., a Delaware corporation (“Bain MergerCo”),
Blackstone Paste Mergerco, Inc., a Delaware corporation (“Blackstone MergerCo”
and, together with Bain MergerCo, “MergerCos”), Bain Paste Finco, LLC, a
Delaware limited liability company (“Bain FinCo”), Blackstone Paste Finco, LLC,
a Delaware limited liability company (“Blackstone FinCo” and, together with Bain
FinCo, “FinCos”; MergerCos and FinCos, collectively, the “Sponsor Entities”)
have been formed for the purpose of effectuating a leveraged recapitalization
transaction (the “Transaction”) involving the Company pursuant to that certain
Agreement and Plan of Merger, dated as of June 30, 2006 (as amended, the “Merger
Agreement”), among the Sponsor Entities and the Company;

 

WHEREAS, it is contemplated that on or about the date hereof, as part of the
Transaction, the MergerCos will be merged (the “Merger”) with and into the
Company on the terms and subject to the conditions of the Merger Agreement;

 

WHEREAS, in connection with the Merger and related transactions, the Managers
provided advice, analysis and assistance, including without limitation with
respect to due diligence investigations and the structuring and negotiation of
senior and junior debt facilities, management employment arrangements and other
matters (the “Financial Advisory Services”); and

 

WHEREAS, the Company desires to retain the Managers to provide management,
consulting and financial and other advisory services (“Services”) to the
Company, and the Managers are willing to provide such services on the terms set
forth below.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 


1.                                         SERVICES. EACH OF THE MANAGERS HEREBY
AGREES THAT IT WILL PROVIDE THE FOLLOWING SERVICES TO THE COMPANY:


 

(A)                                  ADVICE IN CONNECTION WITH THE NEGOTIATION
AND CONSUMMATION OF AGREEMENTS, CONTRACTS, DOCUMENTS AND INSTRUMENTS NECESSARY
TO PROVIDE THE COMPANY WITH FINANCING ON TERMS AND CONDITIONS SATISFACTORY TO
THE COMPANY;

 

(B)                                 FINANCIAL, MANAGERIAL AND OPERATIONAL ADVICE
IN CONNECTION WITH DAY-TO-DAY OPERATIONS, INCLUDING, WITHOUT LIMITATION, ADVICE
WITH RESPECT TO THE DEVELOPMENT AND

 

--------------------------------------------------------------------------------


 

IMPLEMENTATION OF STRATEGIES FOR IMPROVING THE OPERATING, MARKETING AND
FINANCIAL PERFORMANCE OF THE COMPANY;

 

(C)                                  ADVICE IN CONNECTION WITH FINANCING,
ACQUISITION, DISPOSITION, MERGER, BUSINESS COMBINATION AND CHANGE OF CONTROL
TRANSACTIONS INVOLVING THE COMPANY (HOWEVER STRUCTURED); AND

 

(D)                                 SUCH OTHER SERVICES (WHICH MAY INCLUDE
FINANCIAL AND STRATEGIC PLANNING AND ANALYSIS, CONSULTING SERVICES, HUMAN
RESOURCES AND EXECUTIVE RECRUITMENT SERVICES AND OTHER SERVICES) AS SUCH
MANAGERS AND THE COMPANY MAY FROM TIME TO TIME AGREE TO IN WRITING.

 

Each of the Managers will devote, in its discretion, such time and efforts to
the performance of services contemplated hereby as such Manager deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Managers on a weekly, monthly, annual or other
basis. The Company acknowledges that the Managers’ services are not exclusive to
the Company and that each Manager will render similar services to other persons
and entities. The Managers and the Company understand that the Company may, at
times, engage one or more investment bankers or financial advisers to provide
services in addition to, but not in lieu of, services provided by the Managers
under this Agreement. In providing services to the Company, each Manager will
act as an independent contractor and it is expressly understood and agreed that
this Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that no party has the right or
ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.

 


2.                                       PAYMENT OF FEES.


 

(A)                                  THE COMPANY WILL PAY TO THE MANAGERS (OR
SUCH AFFILIATES AS THEY MAY RESPECTIVELY DESIGNATE), IN CONSIDERATION OF THE
MANAGERS PROVIDING THE FINANCIAL ADVISORY SERVICES, AN AGGREGATE TRANSACTION FEE
(THE “TRANSACTION FEE”) IN THE AMOUNT OF $60,000,000, SUCH FEE BEING PAYABLE ON
THE EFFECTIVE DATE OF THE MERGER (THE “CLOSING DATE”). THE TRANSACTION FEE SHALL
BE DIVIDED BETWEEN THE MANAGERS AS FOLLOWS:

 

Bain:

 

$

30,000,000

 

Blackstone:

 

$

30,000,000

 


 

(B)                                 DURING THE TERM, THE COMPANY WILL PAY TO THE
MANAGERS (OR SUCH AFFILIATES AS THEY MAY RESPECTIVELY DESIGNATE), AN AGGREGATE
ANNUAL PERIODIC FEE (THE “PERIODIC FEE”) OF $12,000,000 IN EXCHANGE FOR THE
ONGOING SERVICES PROVIDED BY THE MANAGERS UNDER THIS AGREEMENT, SUCH FEE BEING
PAYABLE BY THE COMPANY QUARTERLY IN ADVANCE ON OR BEFORE THE START OF EACH
CALENDAR QUARTER; PROVIDED, HOWEVER, THAT THE COMPANY WILL PAY THE PERIODIC FEE
FOR THE PERIOD FROM THE DATE HEREOF THROUGH MARCH 31, 2007 ON THE CLOSING DATE.
THE PERIODIC FEE WILL BE PRORATED FOR ANY PARTIAL PERIOD OF LESS THAN THREE
MONTHS, AND WILL BE DIVIDED BETWEEN THE MANAGERS IN PROPORTION TO THE SERVICES
THAT THEY PROVIDE, WHICH SERVICES WILL BE PROVIDED PRO RATA IN PROPORTION TO

 

2

--------------------------------------------------------------------------------


 

THE RESPECTIVE DIRECT AND INDIRECT OWNERSHIP INTERESTS (I.E. RELATIVE BENEFICIAL
SHARE OWNERSHIP) IN THE COMPANY HELD AT THE TIME BY THE INVESTMENT FUNDS
AFFILIATED WITH EACH SUCH MANAGER (PROVIDED THAT, FOR PURPOSES OF THIS
AGREEMENT, (A) BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC AND BCIP TCV, LLC AND
THEIR RESPECTIVE AFFILIATED FUNDS WILL BE DEEMED TO BE INVESTMENT FUNDS
AFFILIATED WITH BAIN; AND (B) BLACKSTONE CAPITAL PARTNERS V L.P., BCP V-S L.P.,
BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P., BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP V-A L.P., BLACKSTONE PARTICIPATION PARTNERSHIP V L.P. AND BCP V
CO-INVESTORS L.P. AND THEIR RESPECTIVE AFFILIATED FUNDS WILL BE DEEMED TO BE
INVESTMENT FUNDS AFFILIATED WITH BLACKSTONE). IN THIS AGREEMENT, THE TERM
“AFFILIATED FUNDS” SHALL MEAN, WITH RESPECT TO ANY SPECIFIED INVESTMENT FUND,
ANY OTHER INVESTMENT FUND THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY
OR IS UNDER COMMON CONTROL WITH SUCH SPECIFIED FUND OR THAT HAS THE SAME GENERAL
PARTNER OR PRIMARY INVESTMENT ADVISOR AS SUCH SPECIFIED FUND (OR A GENERAL
PARTNER OR PRIMARY INVESTMENT ADVISOR THAT CONTROLS, IS CONTROLLED BY OR IS
UNDER COMMON CONTROL WITH THE GENERAL PARTNER OR PRIMARY INVESTMENT ADVISOR OF
SUCH SPECIFIED FUND). EACH MANAGER MAY ELECT IN ITS SOLE DISCRETION TO DEFER THE
RECEIPT OF ALL OR A PORTION OF ITS PORTION OF THE PERIODIC FEE.

 

(C)                                  DURING THE TERM, THE MANAGERS WILL ADVISE
THE COMPANY IN CONNECTION WITH FINANCING, ACQUISITION, DISPOSITION AND CHANGE OF
CONTROL TRANSACTIONS INVOLVING THE COMPANY OR ANY OF ITS DIRECT OR INDIRECT
SUBSIDIARIES (HOWEVER STRUCTURED), AND THE COMPANY WILL PAY TO THE MANAGERS (OR
SUCH AFFILIATES AS THEY MAY RESPECTIVELY DESIGNATE) AN AGGREGATE FEE (EACH A
“SUBSEQUENT FEE”) IN CONNECTION WITH EACH SUCH TRANSACTION EQUAL TO ONE PERCENT
(1%) OF THE GROSS TRANSACTION VALUE OF SUCH TRANSACTION. IN THE CASE OF AN
INITIAL PUBLIC OFFERING OR A CHANGE OF CONTROL (AS DEFINED IN THE STOCKHOLDERS
AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF, AMONG THE COMPANY AND ITS
STOCKHOLDERS (THE “STOCKHOLDERS AGREEMENT”)), THE COMPANY SHALL PAY, IN ADDITION
TO THE FEES PAYABLE ABOVE, A LUMP SUM AMOUNT EQUAL TO THE NET PRESENT VALUE
(USING A DISCOUNT RATE EQUAL TO THE THEN PREVAILING YIELD ON U.S. TREASURY
SECURITIES OF LIKE MATURITY) OF THE PERIODIC FEES THAT WOULD HAVE BEEN PAYABLE
TO SUCH MANAGERS WITH RESPECT TO THE PERIOD FROM THE DATE OF SUCH INITIAL PUBLIC
OFFERING OR CHANGE OF CONTROL UNTIL THE TENTH ANNIVERSARY OF THE CLOSING OF THE
MERGER. EACH SUCH FEE TO BE DUE AND PAYABLE AT THE CLOSING OF SUCH TRANSACTION
AND IN THE CASE OF FINANCING TRANSACTIONS, WHETHER OR NOT ANY SUCH FINANCING IS
ACTUALLY COMMITTED OR DRAWN UPON. EACH SUCH FEE WILL BE DIVIDED BETWEEN THE
MANAGERS IN PROPORTION TO THE SERVICES THAT THEY PROVIDE, WHICH SERVICES WILL BE
PROVIDED PRO RATA IN PROPORTION TO THE RESPECTIVE DIRECT AND INDIRECT OWNERSHIP
INTERESTS (I.E. RELATIVE BENEFICIAL SHARE OWNERSHIP) IN THE COMPANY HELD AT THE
TIME BY THE INVESTMENT FUNDS AFFILIATED WITH EACH SUCH MANAGER.

 

Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available federal funds to the accounts specified on Schedule 1
hereto, or to such other account(s) as the Managers may specify to the Company
in writing prior to such payment.

 

3.                                       Term. This Agreement will continue in
full force and effect until December 31, 2016; provided that this Agreement
shall be automatically extended each December 31 thereafter for an additional
year unless the Company or both of the Managers provide written notice of

 

3

--------------------------------------------------------------------------------


 

their desire not to automatically extend the term of this Agreement to the other
parties hereto at least 90 days prior to such December 31; and provided further,
however, that (a) the Managers may, if both agree to do so, cause this Agreement
to terminate at any time and (b) this Agreement will terminate automatically
immediately prior to an Initial Public Offering or a Change of Control (each as
defined in the Stockholder Agreement) unless the Company and the Managers
determine otherwise (the period on and after the date hereof through the
termination hereof being referred to herein as the “Term”); and provided
further, that each of (x) Sections 4, 5 and 8 (whether in respect of or relating
to services rendered during or after the Term) will all survive any termination
of this Agreement to the maximum extent permitted under applicable law and
(y) any and all accrued and unpaid obligations of the Company owed under
Section 2 will be paid promptly upon any termination of this Agreement. At the
end of the Term, all obligations of the Managers under this Agreement will
terminate and any subsequent services rendered by the Managers to the Company
will be separately compensated.

 

4.                                       Expenses; Indemnification.

 

(A)                                  EXPENSES. THE COMPANY WILL PAY ON DEMAND
ALL REIMBURSABLE EXPENSES. AS USED HEREIN, “REIMBURSABLE EXPENSES” MEANS ALL
(I) EXPENSES INCURRED OR ACCRUED PRIOR TO THE CLOSING DATE BY THE MANAGERS OR
THEIR AFFILIATES IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTION OR ANY
RELATED TRANSACTIONS, CONSISTING OF THEIR RESPECTIVE OUT-OF-POCKET EXPENSES FOR
TRAVEL AND OTHER INCIDENTALS IN CONNECTION WITH SUCH TRANSACTIONS (INCLUDING,
WITHOUT LIMITATION, ALL AIR TRAVEL (BY FIRST CLASS ON A COMMERCIAL AIRLINE OR BY
CHARTER, AS DETERMINED BY THE MANAGERS) AND OTHER TRAVEL RELATED EXPENSES) AND
THE OUT-OF-POCKET EXPENSES AND THE FEES AND CHARGES OF (A) ROPES & GRAY LLP,
COUNSEL, (B) DELOITTE & TOUCHE LLP, ACCOUNTING FIRM (C) BAIN & COMPANY, INDUSTRY
CONSULTANTS, (D) MARSH, INSURANCE SPECIALISTS, AND (E) ANY OTHER CONSULTANTS OR
ADVISORS, APPRAISAL OR VALUATION FIRMS, INFORMATION OR EXCHANGE AGENTS, OR OTHER
ENTITIES RETAINED BY THE MANAGERS IN CONNECTION WITH SUCH TRANSACTIONS,
(II) REASONABLE OUT-OF-POCKET EXPENSES INCURRED FROM AND AFTER THE CLOSING DATE
RELATING TO THEIR AFFILIATED FUNDS’ INVESTMENT IN, THE OPERATIONS OF, OR THE
SERVICES PROVIDED BY THE MANAGERS TO, THE COMPANY OR ANY OF THEIR AFFILIATES
FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION, ALL AIR TRAVEL (BY FIRST CLASS
ON A COMMERCIAL AIRLINE OR BY CHARTER, AS DETERMINED BY THE MANAGING DIRECTORS
OF THE MANAGERS) AND OTHER REASONABLE TRAVEL RELATED EXPENSES), (III) REASONABLE
OUT-OF-POCKET LEGAL EXPENSES INCURRED BY THE MANAGERS OR THEIR AFFILIATES FROM
AND AFTER CLOSING DATE IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS OR TAKING OF
ACTIONS UNDER THIS AGREEMENT, UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS, OR UNDER ANY SUBSCRIPTION AGREEMENTS, STOCKHOLDERS AGREEMENTS,
REGISTRATION RIGHTS AGREEMENTS, VOTING AGREEMENTS OR SIMILAR AGREEMENTS ENTERED
INTO WITH THE COMPANY IN CONNECTION WITH INVESTMENTS IN THE COMPANY AND/OR ITS
SUBSIDIARIES (SUBJECT TO ANY APPLICABLE LIMITATIONS ON EXPENSE REIMBURSEMENT
RIGHTS EXPRESSLY SET FORTH IN SUCH AGREEMENTS) AND (IV) EXPENSES INCURRED FROM
AND AFTER THE CLOSING DATE BY THE MANAGERS AND THEIR AFFILIATES WHICH THE
MANAGERS AGREE ARE PROPERLY ALLOCABLE TO THE COMPANY UNDER THIS AGREEMENT.

 

(B)                                 INDEMNITY AND LIABILITY. THE COMPANY HEREBY
INDEMNIFIES AND AGREES TO EXONERATE AND HOLD EACH OF THE MANAGERS, EACH
AFFILIATED FUND, AND EACH OF THEIR

 

4

--------------------------------------------------------------------------------


 

RESPECTIVE FORMER, CURRENT OR FUTURE, DIRECT OR INDIRECT DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ADVISORS OR AFFILIATES, EACH FORMER, CURRENT OR FUTURE,
DIRECT OR INDIRECT HOLDER OF ANY EQUITY INTERESTS OR SECURITIES OF THE MANAGER
OR ANY AFFILIATED FUND (WHETHER SUCH HOLDER IS A LIMITED OR GENERAL PARTNER,
MEMBER, STOCKHOLDER OR OTHERWISE), EACH FORMER, CURRENT OR FUTURE ASSIGNEE OF
THE MANAGER OR ANY AFFILIATED FUND AND EACH FORMER, CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, ADVISOR, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER,
STOCKHOLDER, AFFILIATE, CONTROLLING PERSON, REPRESENTATIVE OR ASSIGNEE OF ANY OF
THE FOREGOING (EACH SUCH PERSON OR ENTITY, A “RELATED PERSON”) (COLLECTIVELY,
THE “INDEMNITEES”), EACH OF WHOM IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS
AGREEMENT, FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF
ACTION, SUITS, CLAIMS, LIABILITIES, DAMAGES AND COSTS AND EXPENSES IN CONNECTION
THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY THE
INDEMNITEES OR ANY OF THEM BEFORE OR AFTER THE DATE OF THIS AGREEMENT
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), AS A RESULT OF, ARISING OUT OF,
OR IN ANY WAY RELATING TO (I) THIS AGREEMENT, THE TRANSACTION, ANY TRANSACTION
TO WHICH THE COMPANY IS A PARTY, OR ANY OTHER CIRCUMSTANCES WITH RESPECT TO THE
COMPANY OR (II) OPERATIONS OF, OR SERVICES PROVIDED BY THE MANAGERS TO, THE
COMPANY, OR ANY OF THEIR AFFILIATES FROM TIME TO TIME (INCLUDING BUT NOT LIMITED
TO ANY INDEMNIFICATION OBLIGATIONS ASSUMED OR INCURRED BY ANY INDEMNITEE TO OR
ON BEHALF OF THE COMPANY, OR ANY OF ITS ACCOUNTANTS OR OTHER REPRESENTATIVES,
AGENTS OR AFFILIATES) EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING FROM
SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IF AND TO THE EXTENT
THAT THE FOREGOING UNDERTAKING MAY BE UNAVAILABLE OR UNENFORCEABLE FOR ANY
REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES THAT IS
PERMISSIBLE UNDER APPLICABLE LAW. FOR PURPOSES OF THIS SECTION 4(B), “GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT” WILL BE DEEMED TO HAVE OCCURRED ONLY IF SO
FOUND IN A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
SUCH EFFECT, IN WHICH CASE TO THE EXTENT ANY OF THE FOREGOING LIMITATIONS IS SO
DETERMINED TO APPLY TO ANY INDEMNITEE AS TO ANY PREVIOUSLY ADVANCED INDEMNITY
PAYMENTS MADE BY THE COMPANY, THEN SUCH PAYMENTS SHALL BE PROMPTLY REPAID BY
SUCH INDEMNITEE TO THE COMPANY. THE RIGHTS OF ANY INDEMNITEE TO INDEMNIFICATION
HEREUNDER WILL BE IN ADDITION TO ANY OTHER RIGHTS ANY SUCH PERSON MAY HAVE UNDER
ANY OTHER AGREEMENT OR INSTRUMENT REFERENCED ABOVE OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH INDEMNITEE IS OR BECOMES A PARTY OR IS OR OTHERWISE
BECOMES A BENEFICIARY OR UNDER LAW OR REGULATION. IF THE INDEMNITEES RELATED TO
A MANAGER ARE SIMILARLY SITUATED WITH RESPECT TO THEIR INTERESTS IN CONNECTION
WITH A MATTER THAT MAY BE AN INDEMNIFIED LIABILITY AND SUCH INDEMNIFIED
LIABILITY IS NOT BASED ON A THIRD-PARTY CLAIM, THE INDEMNITEES MAY ENFORCE THEIR
RIGHTS PURSUANT TO THIS SECTION 4(B) WITH RESPECT TO SUCH MATTER ONLY WITH THE
CONSENT OF SUCH MANAGER. IN THIS AGREEMENT, “PERSON” MEANS ANY INDIVIDUAL OR
CORPORATION, ASSOCIATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE,
JOINT STOCK OR OTHER COMPANY, BUSINESS TRUST, TRUST, ORGANIZATION, OR OTHER
ENTITY OF ANY KIND. A “THIRD-PARTY CLAIM” MEANS ANY (I) CLAIM BROUGHT BY A
PERSON OTHER THAN THE COMPANY, THE MANAGERS OR ANY INDEMNIFIED PERSON RELATED TO
A MANAGER AND (II) ANY DERIVATIVE CLAIM BROUGHT IN THE NAME OF THE COMPANY THAT
IS INITIATED BY A PERSON OTHER THAN A MANAGER OR ANY INDEMNIFIED PERSON RELATED
TO A MANAGER.

 

5

--------------------------------------------------------------------------------


 


5.                                       DISCLAIMER AND LIMITATION OF LIABILITY;
OPPORTUNITIES.


 

(A)                                  DISCLAIMER; STANDARD OF CARE. NONE OF THE
MANAGERS MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, IN RESPECT
OF THE SERVICES TO BE PROVIDED BY ANY MANAGER HEREUNDER. IN NO EVENT WILL ANY OF
THE MANAGERS OR ANY OF THE INDEMNITEES BE LIABLE TO THE COMPANY OR ANY OF ITS
AFFILIATES FOR ANY ACT, ALLEGED ACT, OMISSION OR ALLEGED OMISSION THAT DOES NOT
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH MANAGER AS DETERMINED
BY A FINAL, NON-APPEALABLE DETERMINATION OF A COURT OF COMPETENT JURISDICTION.

 

(B)                                 FREEDOM TO PURSUE OPPORTUNITIES. IN
RECOGNITION THAT THE MANAGERS AND THEIR RESPECTIVE INDEMNITEES CURRENTLY HAVE,
AND WILL IN THE FUTURE HAVE OR WILL CONSIDER ACQUIRING, INVESTMENTS IN NUMEROUS
COMPANIES WITH RESPECT TO WHICH THE MANAGERS OR THEIR RESPECTIVE INDEMNITEES MAY
SERVE AS AN ADVISOR, A DIRECTOR OR IN SOME OTHER CAPACITY, AND IN RECOGNITION
THAT THE MANAGERS AND THEIR RESPECTIVE INDEMNITEES HAVE MYRIAD DUTIES TO VARIOUS
INVESTORS AND PARTNERS, AND IN ANTICIPATION THAT THE COMPANY, ON THE ONE HAND
AND THE MANAGERS (OR ONE OR MORE AFFILIATES, ASSOCIATED INVESTMENT FUNDS OR
PORTFOLIO COMPANIES, OR CLIENTS OF THE MANAGERS), ON THE OTHER HAND, MAY ENGAGE
IN THE SAME OR SIMILAR ACTIVITIES OR LINES OF BUSINESS AND HAVE AN INTEREST IN
THE SAME AREAS OF CORPORATE OPPORTUNITIES, AND IN RECOGNITION OF THE BENEFITS TO
BE DERIVED BY THE COMPANY HEREUNDER AND IN RECOGNITION OF THE DIFFICULTIES THAT
MAY CONFRONT ANY ADVISOR WHO DESIRES AND ENDEAVORS FULLY TO SATISFY SUCH
ADVISOR’S DUTIES IN DETERMINING THE FULL SCOPE OF SUCH DUTIES IN ANY PARTICULAR
SITUATION, THE PROVISIONS OF THIS SECTION 5(B) ARE SET FORTH TO REGULATE, DEFINE
AND GUIDE THE CONDUCT OF CERTAIN AFFAIRS OF THE COMPANY AS THEY MAY INVOLVE THE
MANAGERS. EXCEPT AS THE MANAGERS MAY OTHERWISE AGREE IN WRITING AFTER THE DATE
HEREOF:

 

(i)             The Managers and their respective Indemnitees will have the
right:  (A) to directly or indirectly engage in any business (including, without
limitation, any business activities or lines of business that are the same as or
similar to those pursued by, or competitive with, the Company and its
subsidiaries) or invest, own or deal in securities of any other Person so
engaged in any business, (B) to directly or indirectly do business with any
client or customer of the Company and its subsidiaries, (C) to take any other
action that the Managers believes in good faith is necessary to or appropriate
to fulfill its obligations as described in the first sentence of this Section
5(b), and (D) not to present potential transactions, matters or business
opportunities to the Company or any of their subsidiaries, and to pursue,
directly or indirectly, any such opportunity for itself, and to direct any such
opportunity to another person.

 

(ii)          The Managers and their respective Indemnitees will have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the Company or any of its affiliates or to refrain from any actions specified
in Section 5(b)(i), and the Company, on its own behalf and on behalf of its
affiliates, hereby renounce and waive any right to require the Managers or any
of their Indemnitees to act in a manner inconsistent with the provisions of this
Section 5(b).

 

6

--------------------------------------------------------------------------------


 

(iii)       The Managers and their Indemnitees will not be liable to the Company
or any of its affiliates for breach of any duty (contractual or otherwise) by
reason of any activities or omissions of the types referred to in this
Section 5(b) or of any such person’s participation therein.

 

(C)                                  LIMITATION OF LIABILITY. IN NO EVENT WILL
THE MANAGERS OR ANY OF THEIR INDEMNITEES BE LIABLE TO THE COMPANY OR ANY OF ITS
AFFILIATES FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR SAVINGS, WHETHER OR NOT SUCH
DAMAGES ARE FORESEEABLE, OR FOR ANY THIRD PARTY CLAIMS (WHETHER BASED IN
CONTRACT, TORT OR OTHERWISE), RELATING TO THE SERVICES TO BE PROVIDED BY THE
MANAGERS HEREUNDER.

 


6.                                         ASSIGNMENT, ETC. EXCEPT AS PROVIDED
BELOW, NO PARTY HERETO HAS THE RIGHT TO ASSIGN THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH OF THE OTHER PARTIES. NOTWITHSTANDING THE FOREGOING, (A)
A MANAGER MAY ASSIGN ALL OR PART OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY
AFFILIATE OF SUCH MANAGER THAT PROVIDES SERVICES SIMILAR TO THOSE CALLED FOR BY
THIS AGREEMENT, IN WHICH EVENT SUCH MANAGER WILL BE RELEASED OF ALL OF ITS
RIGHTS AND OBLIGATIONS HEREUNDER AND (B) THE PROVISIONS HEREOF FOR THE BENEFIT
OF INDEMNITEES OTHER THAN THE MANAGERS THEMSELVES SHALL ALSO INURE TO THE
BENEFIT OF SUCH OTHER INDEMNITEES AND THEIR SUCCESSORS AND ASSIGNS.


 


7.                                      AMENDMENTS AND WAIVERS. NO AMENDMENT OR
WAIVER OF ANY TERM, PROVISION OR CONDITION OF THIS AGREEMENT WILL BE EFFECTIVE,
UNLESS IN WRITING AND EXECUTED BY THE MANAGERS AND THE COMPANY (OR THEIR
RESPECTIVE SUCCESSORS); PROVIDED, THAT A MANAGER MAY INDIVIDUALLY AGREE TO WAIVE
OR REDUCE ANY FEE TO WHICH IT IS ENTITLED PURSUANT TO THIS AGREEMENT, AND,
UNLESS OTHERWISE DIRECTED BY SUCH MANAGER, SUCH WAIVED PORTION SHALL REVERT TO
THE COMPANY. NO WAIVER ON ANY ONE OCCASION WILL EXTEND TO OR EFFECT OR BE
CONSTRUED AS A WAIVER OF ANY RIGHT OR REMEDY ON ANY FUTURE OCCASION. NO COURSE
OF DEALING OF ANY PERSON NOR ANY DELAY OR OMISSION IN EXERCISING ANY RIGHT OR
REMEDY WILL CONSTITUTE AN AMENDMENT OF THIS AGREEMENT OR A WAIVER OF ANY RIGHT
OR REMEDY OF ANY PARTY HERETO.


 


8.                                         GOVERNING LAW; JURISDICTION.


 

(A)                                  CHOICE OF LAW. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR RELATED TO THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(B)                                 CONSENT TO JURISDICTION. EACH OF THE PARTIES
AGREES THAT ALL ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF, BASED UPON OR
RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF WILL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE FEDERAL AND STATE COURTS OF THE STATE OF NEW YORK,
CITY OF NEW YORK, COUNTY OF NEW YORK. EACH OF THE PARTIES HERETO BY EXECUTION
HEREOF (I) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL AND
STATE COURTS IN THE STATE OF NEW YORK, CITY OF NEW YORK, COUNTY OF NEW YORK FOR
THE PURPOSE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF AND (II) HEREBY WAIVES TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM

 

7

--------------------------------------------------------------------------------


 

THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS,
THAT IT IS IMMUNE FROM EXTRATERRITORIAL INJUNCTIVE RELIEF OR OTHER INJUNCTIVE
RELIEF, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
ANY SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR MAINTAINED IN ONE OF
THE ABOVE-NAMED COURTS, THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT OR
MAINTAINED IN ONE OF THE ABOVE-NAMED COURTS SHOULD BE DISMISSED ON GROUNDS OF
FORUM NON CONVENIENS, SHOULD BE TRANSFERRED TO ANY COURT OTHER THAN ONE OF THE
ABOVE-NAMED COURTS, SHOULD BE STAYED BY VIRTUE OF THE PENDENCY OF ANY OTHER
ACTION, SUIT OR PROCEEDING IN ANY COURT OTHER THAN ONE OF THE ABOVE-NAMED
COURTS, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY ANY OF THE ABOVE-NAMED COURTS. NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT THAT ANY PARTY HERETO IS OR BECOMES A PARTY IN ANY LITIGATION IN
CONNECTION WITH WHICH IT MAY ASSERT INDEMNIFICATION RIGHTS SET FORTH IN THIS
AGREEMENT, THE COURT IN WHICH SUCH LITIGATION IS BEING HEARD WILL BE DEEMED TO
BE INCLUDED IN CLAUSE (I) ABOVE. EACH OF THE PARTIES HERETO HEREBY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY MANNER
PERMITTED BY THE LAWS OF THE STATE OF NEW YORK, AGREES THAT SERVICE OF PROCESS
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS
SPECIFIED IN OR PURSUANT TO SECTION 10 IS REASONABLY CALCULATED TO GIVE ACTUAL
NOTICE AND WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY CLAIM THAT SERVICE OF
PROCESS MADE IN ACCORDANCE WITH SECTION 10 DOES NOT CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS. THE PROVISIONS OF THIS SECTION 8 WILL NOT
RESTRICT THE ABILITY OF ANY PARTY TO ENFORCE IN ANY COURT ANY JUDGMENT OBTAINED
IN A COURT INCLUDED IN CLAUSE (I) ABOVE.

 

(C)                                  WAIVER OF JURY TRIAL. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE PARTIES HERETO
HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, CAUSE OF ACTION, ACTION, SUIT OR PROCEEDING ARISING
OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT
OR TORT OR OTHERWISE. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY EACH OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 8(C) CONSTITUTE
A MATERIAL INDUCEMENT UPON WHICH SUCH PARTY IS RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY OF THE PARTIES
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE PARTIES HERETO TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 


9.                                         ENTIRE AGREEMENT. THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY PRIOR COMMUNICATION OR AGREEMENT WITH RESPECT
THERETO.


 


10.                                   NOTICE. ALL NOTICES, DEMANDS, AND
COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT WILL BE IN WRITING AND
WILL BE EFFECTIVE IF SERVED UPON SUCH OTHER PARTY AND SUCH OTHER PARTY’S COPIED
PERSONS AS SPECIFIED BELOW TO THE ADDRESS SET FORTH FOR IT BELOW (OR TO SUCH
OTHER ADDRESS AS SUCH PARTY WILL HAVE SPECIFIED BY NOTICE TO EACH OTHER PARTY)
IF (I) DELIVERED PERSONALLY, (II) SENT AND RECEIVED BY FACSIMILE OR (III) SENT
BY CERTIFIED OR REGISTERED MAIL OR BY

 

8

--------------------------------------------------------------------------------


 

Federal Express, DHL, UPS or any other comparably reputable overnight courier
service, postage prepaid, to the appropriate address as follows:

 

If to the Company, to it at:

 

Michaels Stores, Inc.

8000 Bent Branch Drive

Irving, TX 75261

Facsimile:  (972) 409-1901

Attention:                 General Counsel

Chief Financial Officer

 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile:  (617) 951-7050

Attention:                 David C. Chapin

William M. Shields

R. Newcomb Stillwell

 

If to Bain, to:

 

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile:  (617) 516-2010

Attention:  Matthew S. Levin

 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile:  (617) 951-7050

Attention:                 David C. Chapin

William M. Shields

R. Newcomb Stillwell

 

If to Blackstone, to:

 

Blackstone Management Partners V LLC

345 Park Avenue, 31st Floor
New York, NY 10154

Facsimile:  (212) 583-5712

Attention:  Robert L. Friedman

 

9

--------------------------------------------------------------------------------


 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile:  (617) 951-7050

Attention:                 David C. Chapin

William M. Shields

R. Newcomb Stillwell

 

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

 


11.                                   SEVERABILITY. IF IN ANY JUDICIAL OR
ARBITRAL PROCEEDINGS A COURT OR ARBITRATOR REFUSES TO ENFORCE ANY PROVISION OF
THIS AGREEMENT, THEN SUCH UNENFORCEABLE PROVISION WILL BE DEEMED ELIMINATED FROM
THIS AGREEMENT FOR THE PURPOSE OF SUCH PROCEEDINGS TO THE EXTENT NECESSARY TO
PERMIT THE REMAINING PROVISIONS TO BE ENFORCED, AND THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO SEEK TO ENTER INTO SUBSTITUTE PROVISIONS
INCORPORATING, AS NEARLY AS POSSIBLE, THE PURPOSE, INTENT AND EFFECT OF SUCH
UNENFORCEABLE PROVISION. TO THE FULL EXTENT, HOWEVER, THAT THE PROVISIONS OF ANY
APPLICABLE LAW MAY BE WAIVED, THEY ARE HEREBY WAIVED TO THE END THAT THIS
AGREEMENT BE DEEMED TO BE A VALID AND BINDING AGREEMENT ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND IN THE EVENT THAT ANY PROVISION HEREOF IS FOUND
TO BE INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE CONSTRUED BY LIMITING IT
SO AS TO BE VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT CONSISTENT WITH AND
POSSIBLE UNDER APPLICABLE LAW.


 


12.                                   MISCELLANEOUS


 


(A)                                  COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY EACH OF THE PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED WILL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(B)                                 INTERPRETATION. THE HEADINGS CONTAINED IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT IN ANY WAY
AFFECT THE MEANING OR INTERPRETATION HEREOF. AS USED HEREIN THE WORD “INCLUDING”
SHALL BE DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION”. THIS AGREEMENT REFLECTS
THE MUTUAL INTENT OF THE PARTIES AND NO RULE OF CONSTRUCTION AGAINST THE
DRAFTING PARTY SHALL APPLY.


 

[The remainder of this page is intentionally left blank. Signatures follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.

 

THE COMPANY:

MICHAELS STORES, INC.

 

 

 

 

 

 /s/ Jeffrey N. Boyer

 

 

Name: Jeffrey N. Boyer

 

Title:   President and Chief Financial Officer

 

 

 

 

BAIN:

BAIN CAPITAL PARTNERS, LLC

 

 

 

 

 

/s/ Matthew S. Levin

 

 

Name: Matthew S. Levin

 

Title: Managing Director

 

 

 

 

BLACKSTONE:

BLACKSTONE MANAGEMENT PARTNERS V LLC

 

 

 

 

 

/s/ Michael Chae

 

 

Name: Michael Chae

 

Title: Managing Director

 

[Management Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1 to

Management Agreement

 

Wire Transfer Instructions for
Bain Capital Partners, LLC

 

Bank:

Citibank, NA-New York

ABA #:

021-000-089

For:

Brown Brothers Harriman-Boston

Acct #:

09250276

To Further Credit:

Bain Capital Partners, LLC

Acct #:

612541-3

 

Wire Transfer Instructions for
Blackstone Management Partners V LLC

 

Bank:

JP Morgan Chase

ABA #:

021-000-021

For:

Blackstone Management Partners V LLC

Acct #:

066-650739

 

1

--------------------------------------------------------------------------------